Per Curiam.

The appellants brought three actions in replevin against M. C. Benson, alleging in each case the ownership and possession, in themselves, of the property described in the complaint in that case, its wrongful seizure and wrongful detention by the defendant, and a refusal by defendant to deliver it to them, upon demand made by them. In each ease judgment was rendered against the plaintiffs ; in each case the plaintiffs prayed an appeal to this court; in each case the prayer was allowed, and the penalty of the appeal bond, and the time within which it should be filed, fixed; a separate appeal bond was filed in each case, and a separate transcript, separately certified, of the record in each case, was brought to this court. Before any of the cases were tried the defendant died, and his widow, who was administratrix of his estate, was substituted as defendant.
*306The appellants' have bound the three transcripts together, and lodged them in this court as one transcript ; and have caused the three appeals to be .dock-; eted here as one appeal. There is no warrant for such a proceeding. The law contemplates a review on appeal or writ of error of the final judgment in a single suit, and not a complication of judgments rendered in a number of cases.
Bule 30 of this court requires the payment to the clerk, upon filing of each suit or proceeding, of twenty-five dollars by the party bringing the proceeding, which shall be in full payment of all clerical costs of such party in the cause, except for copies of papers. Here were three proceedings brought as one, for each of which twenty-five dollars should have been paid, but for two of which nothing was paid.
The appellants will, within thirty days, cause each of the three eases to be docketed separately in this court, paying to the clerk, in two of them, the fees prescribed by the rule, or the appeals in the two cases not docketed will be dismissed.

Dismissed.